Exhibit 10.1 PURCHASE AGREEMENT Patriot National Bancorp, Inc. 7% Senior Notes due 2021 December 22, 2016 Ladies and Gentlemen: Patriot National Bancorp, Inc., a Connecticut corporation (the “ Company ”), agrees with the several purchasers named in Schedule I hereto (the “ Purchasers ”) as follows: 1. Issuance of Notes . Subject to the terms and conditions herein contained, the Company agrees to issue and sell to the Purchasers $12,000,000 in aggregate principal amount of the Company’s 7% Senior Notes due 2021 in the form attached as ExhibitA hereto (each a “ Senior Note ” and, collectively, the “ Senior Notes ”). This Purchase Agreement and the Senior Notes are collectively referred to herein as the “Documents,” and the transactions contemplated hereby and thereby are collectively referred to herein as the “Transactions.” 2. Purchase, Sale and Delivery . (a) On the basis of the representations, warranties, agreements and covenants herein contained and subject to the terms and conditions herein set forth, the Company agrees to issue and sell to each Purchaser, severally and not jointly, and each Purchaser, severally and not jointly, agrees to purchase from the Company, at a purchase price equal to the aggregate principal amount thereof, the aggregate principal amount of the Senior Notes set forth in Schedule I opposite the name of such Purchaser. Delivery to the Purchasers of, and payment for, the Senior Notes will be made at a closing (the “ Closing ”) to be held at 10:00 a.m., Eastern time, on December 22, 2016 (the “ Closing Date ”) at the offices of Patriot Bank, N.A., 900 Bedford Street, Stamford Connecticut 06901 (or at such other place as will be reasonably acceptable to the Company and Purchasers) or by electronic delivery of signature pages and funds at a time as the Company and the Purchasers may determine, either in writing or orally. (b) The Company will deliver to the respective Purchasers one or more certificates or instruments representing the Senior Notes in definitive form, registered in such names and denominations as such Purchasers may request, against payment by such Purchasers of the purchase price therefor by immediately available federal funds bank wire transfer to such bank account or accounts as the Company will designate to the Purchasers prior to the Closing. The certificates or instruments representing the Senior Notes in definitive form will be made available to the Purchasers for inspection at the offices of Patriot Bank, N.A., 900 Bedford Street, Stamford CT 06901 (or such other place as will be reasonably acceptable to the Company and the Purchasers) prior to the Closing. (c) In conjunction with and as additional (but independent) supporting evidence for certain of the covenants, representations and warranties made by the Company herein, at the Closing, the Company will deliver or cause to be delivered to each Purchaser each of the following, the delivery of which will be a condition to the Purchaser’s obligation to purchase the Senior Notes: (i) A copy, certified by the Secretary or Assistant Secretary of the Company, of (1) the certificate of incorporation of the Company, (2) the bylaws of the Company and (3) the resolutions of the Board of Directors of the Company authorizing the execution, delivery and performance of the Documents; (ii) A good standing certificate of the Company issued by the Secretary of State of the State of Connecticut; and (iii) An incumbency certificate of the Secretary or Assistant Secretary of the Company certifying the names of the officer or officers of the Company authorized to sign the Documents and any other documents provided for in this Purchase Agreement, together with a sample of the true signature of each such officer. 3. Representations and Warranties of the Company . The Company represents and warrants to, and agrees with, each Purchaser that, as of the Closing Date: (a) Subsidiaries . Each of the Company’s subsidiaries that is a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X (each a “ Subsidiary ” and collectively, the “ Subsidiaries ”) is listed on Schedule II attached hereto. (b) Incorporation and Good Standing of the Company and its Subsidiaries . The Company and each of its Subsidiaries (i) has been duly organized or formed, as the case may be, is validly existing and is in good standing under the laws of its jurisdiction of organization, (ii) has all requisite power and authority to carry on its business as now being conducted and to own, lease and operate its properties and assets, and (iii) is duly qualified or licensed to do business and is in good standing as a foreign corporation, partnership or other entity as the case may be, authorized to do business in each jurisdiction in which the nature of such businesses or the ownership or leasing of such properties requires such qualification, except where the failure to be so qualified would not, individually or in the aggregate, have a material adverse effect on (1) the properties, business, operations, earnings, assets, liabilities or condition (financial or otherwise) of the Company and the Subsidiaries, taken as a whole, (2) the ability of the Company or any Subsidiary to perform its obligations in all material respects under any Document, (3) the validity or enforceability of any of the Documents, or (4) the consummation of any of the Transactions (each, a “ Material Adverse Effect ”). The Company is registered as a bank holding company under the Bank Holding Company Act of 1956, as amended. Patriot Bank, N.A. (the “ Bank ”) is a national banking association and is validly existing. The deposit accounts of the Bank are insured up to the applicable limits by the Deposit Insurance Fund of the Federal Deposit Insurance Corporation (the “
